Citation Nr: 1233827	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-12 687	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded these matters in October 2011 to obtain Social Security disability records.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the August 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

In September 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of all of the issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for bilateral hearing loss, tinnitus and hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a letter in February 2012 stating that he has "decided to drop [his] pending appeals on [his] corbrol tunnel, hyp C, and others."  The Board accepts this statement as a withdrawal on all of the current issues on appeal, which include entitlement to service connection for bilateral hearing loss, tinnitus and hepatitis C.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus and hepatitis C.




		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


